Citation Nr: 0420644	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-03 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1974, and from October 1975 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which, in pertinent part, 
denied service connection for a right shoulder disability, a 
right ankle disability, and a bilateral knee disability.  In 
October 2003, the veteran testified at a hearing before the 
Board in Washington D.C.


FINDINGS OF FACT

1.  The veteran has a right shoulder disability which began 
during active military service.

2.  The veteran has a right ankle disability which began 
during active military service.

3.  The veteran has a bilateral knee disability which began 
during active military service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

2.  A right ankle disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003). 

3.  A bilateral knee disability was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from August 
1970 to May 1974, and from October 1975 to August 1995.  His 
service medical records show complaints of right shoulder 
discomfort in June 1992 while doing pushups.  Following 
examination, a right shoulder strain was assessed.  On 
reports of medical history dated in September 1992 and April 
1995, he indicated a positive history for swollen or painful 
joints and painful or "trick" shoulder or elbow.  In 
September 1992, he also reported a history of sore ankles and 
knees which occasionally swelled up and were painful, and 
indicated a history of a right shoulder sprain in June 1992 
and a right ankle sprain in 1969.  His medical examinations 
during service (including his separation examination in April 
1995) are negative for any mention of a right shoulder, right 
ankle, or bilateral knee disability during service, apart 
from a history of ankle and shoulder sprains and occasional 
soreness in his ankles and knees noted on a September 1992 
examination.

In June 1998, the veteran filed his claims for service 
connection for bilateral shoulder, ankle, and knee 
disabilities.  His claims for service connection for left 
shoulder and left ankle disabilities were subsequently 
granted by the RO.

In September 1998, the veteran was given an examination for 
VA purposes.  It was noted that he was retired from the Navy 
after 25 years of service as a computer repairman and field 
service engineer.  Regarding his ankles, he stated that he 
woke up one day in 1982 with a swollen ankle after playing 
softball the night before.  After this, standing on metal 
decks caused more injury.  He said the other ankle also began 
to swell and be painful.  He treated the leg with elevation 
and aspirin and said he continued to have intermittent pain 
and swelling.  Regarding his knee pain, he said he started to 
have knee pain after standing for four hours straight while 
on quarterdeck watch.  This began in 1982.  He said his knee 
would feel better after he was back in his car after doing 
service calls, but would start to hurt again after he started 
his next job.  He reported that he had used aspirin, 
elevation, and rest for this, but had not been to a Navy 
doctor about the problem.  He said both knees hurt about the 
same.  Regarding his shoulder, he said he had experienced 
shoulder pain since the summer of 1982, and could not throw a 
softball over his head.  He noted that he had difficulty 
raising heavy things over his shoulder, and could only do so 
in a certain way.  He reported pain in his shoulders upon 
straining, and indicated ultrasound treatment to both 
shoulders in June and July of 1995.  This helped at the time, 
but not afterwards.  He reported no other treatments.  He 
said he had not undergone surgery.  He stated that his 
ankles, shoulders, and knees had pain, fatigue, weakness, and 
lack of endurance after repeated use.  X-rays of the ankles, 
shoulders, and knees were negative, except for the left 
shoulder which was in an abnormal position suggestive of 
possible partial dislocation.  Following physical 
examination, the examiner's diagnoses were degenerative joint 
disease of the left shoulder, sprained right shoulder, 
sprained ankles, and sprained knees.  

In a private medical letter dated in April 1999, Dr. Sarah B. 
Clarkson stated that she had seen the veteran in April 1999 
for evaluation of right shoulder pain, right elbow pain, 
bilateral ankle pain, and right knee pain.  He reported a 
history of long-standing problems with his ankles and knees 
for several years.  He said he had swelling in his ankles, 
and his left ankle was occasionally painful and gave way on 
him.  He said his knees hurt with stair-climbing and 
kneeling, and said he had been diagnosed with bursitis in his 
right knee within the previous year.  He stated that his 
right shoulder had become more symptomatic over the past 
several years, and was painful on abduction and when he slept 
on this side.  He had pain reaching out with this arm which 
limited him in his duties at work.  He said his right elbow 
had also started bothering him.  He stated that he had no 
numbness or tingling in his hands and feet, and no swelling 
in any joints other than his ankles.  He reported a negative 
systems review for systemic rheumatic diseases, and said that 
naprosyn had not been effective in providing relief.  
Following physical examination, Dr. Clarkson's impressions 
were right shoulder pain and right subacromial bursitis, 
right lateral epicondylitis, mild osteoarthritis of the 
ankles bilaterally, probable patellofemoral osteoarthritis 
(and a possible candidate for medial and lateral compartment 
narrowing due to obesity), and no evidence of underlying 
systemic rheumatic disease.  

In an undated private medical letter by Dr. Arlene Paulting, 
it was indicated that the veteran's file and service medical 
records had been reviewed.  Dr. Paulting stated that the 
veteran's service medical records revealed several incidents 
where he had sought treatment for his ankles, shoulders, and 
knees.  The veteran had been seen on several occasions 
seeking relief for pain and discomfort of these joints 
because of pain, fatigue, weakness, and lack of endurance 
following repeated use of these joints.  Dr. Paulting stated 
that the veteran had degenerative joint disease of both 
shoulders of moderate severity, osteoarthritis of both ankles 
of moderate severity, degenerative joint disease of the 
patellofemoral compartment manifested by joint space 
narrowing of mild severity in the right knee and mild to 
moderate severity in the left knee, and mild tennis elbow in 
the right elbow.  Dr. Paulting opined that these types of 
conditions occurred over a period of years and more than 
likely started while the veteran was serving in the military.  

In another undated letter by Dr. Paulting, it is indicated 
that the previous mention of treatment in service on several 
occasions for ankle, shoulder, and knee problems was 
erroneous, and these were instead evaluations for 
reenlistments and not treatment.  The veteran reported to Dr. 
Paulting that his Navy duties included running cables, 
installing equipment, and repairing equipment.  These tasks 
involved crouching, crawling, and lifting and carrying heavy 
equipment.  The veteran said that occasionally these tasks 
were performed onboard ships and required extensive stair 
climbing.  X-rays taken in March 1999 showed narrowing of the 
joint space in the shoulders bilaterally.  X-rays from April 
1999 showed degenerative joint disease of the knees in the 
patellofemoral compartment which was manifested by joint 
space narrowing of mild severity in the right knee and mild 
to moderate severity in the left knee, and degenerative joint 
disease of the ankles in the tibial talar joint of mild to 
moderate severity bilaterally.  Following a re-examination in 
October 2000, Dr. Paulting stated that the veteran had 
degenerative joint disease of both shoulders, osteoarthritis 
of both knees, and degenerative joint disease of both ankles.  
Dr. Paulting again opined that these conditions began during 
active service, based on the veteran's work history, his 
complaints during service, the length of time these 
conditions take to manifest themselves, and his current 
diagnoses.

In October 2003, the veteran and his wife testified at a 
hearing before the Board.  Initially, the Board notes that at 
this hearing the veteran's representative indicated her 
opinion that a 2001 statement of the case served as 
sufficient compliance with the VA's notice requirements under 
the Veterans Claims Assistance Act (VCAA).  The veteran 
testified that he first started having difficulty with his 
joints in the mid-1980s.  He said his knees would bother him 
after he had served watch and would occasionally give out on 
him.  He said he was given Motrin and told to walk it off.  
He testified that his pain continued, and he largely self-
medicated himself during the remainder of his time in 
service.  He reported that he was given a private physical 
examination in 1997 or 1998 and was told that he had 
degenerative joint disease.  He said that his left ankle had 
swollen up during the early 1980s and he had been given 
service connection for it, but his right ankle was just as 
painful.  He reported pain in his ankles, shoulders, and 
knees during service, and said that he was told that his 
weight was a factor in his joint pain.  His wife testified 
that he began experiencing problems with his joints in the 
mid-1980s, and said that she was unaware of him receiving any 
injuries.  She said that he was in constant pain after 
returning home from work each day, and this had affected his 
relationship with his family.  The veteran testified that he 
self-medicated from the time he got out of service in 1995 
until he saw Dr. Paulting in the late 1990s.  He said that 
during service his pain would alternate in intensity, but he 
always had at least a dull, low pain.  He said that he 
currently had good and bad days with his joint pain, 
depending on the type of work he did on a particular day.  He 
indicated that he had not been prescribed any physical 
therapy, and said that his current diagnosis was still 
arthritis in all of his joints.  His wife indicated her 
belief that her husband's joint pains were the result of the 
type of work he did in the military for 25 years.  



II.  Analysis

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

While a VCAA letter was not sent to the veteran in this 
particular case, a 2001 statement of the case was provided 
which contained notice of the law, and at the veteran's 
October 2003 hearing his representative indicated her view 
that this constituted compliance with the notice requirement.  
At any rate, in light of the favorable resolutions herein, it 
is clear sufficient evidence was developed, and no further 
action is needed to comply with the VCAA.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

A.  Service connection for a right shoulder disability

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The veteran's service medical records show complaints of 
right shoulder discomfort in June 1992.  Following 
examination, a right shoulder strain was assessed.  No 
chronic disability was diagnosed, and apart from a notation 
of a history of a right shoulder strain, VA examinations 
during service are negative for the presence of a chronic 
right shoulder disability.  Therefore, a chronic disability 
during service is not factually shown.

However, as noted above, a chronic disability first diagnosed 
after service can be service-connected if medical opinion 
links it to an in-service disease or injury.  The fact that 
the veteran injured his right shoulder during service is 
established.  The initial question that must be answered is 
whether he currently has a right shoulder disability.  A 1998 
examination for VA purposes indicated a normal right shoulder 
on X-ray and diagnosed a sprained right shoulder.  Private 
medical records from 1999 and 2000 have found degenerative 
joint disease of the right shoulder of moderate severity, 
based on X-rays from March 1999 showing narrowing of joint 
space, and right subacromial bursitis, based on X-rays that 
were unremarkable.
  
Therefore, there is some medical evidence indicating that the 
veteran has a right shoulder disability and some medical 
evidence indicating that he does not.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises, such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  Resolving reasonable doubt in the 
veteran's favor, the Board finds he currently has a chronic 
right shoulder disability, diagnosed as degenerative joint 
disease.

The remaining question is whether the right shoulder 
degenerative joint disease is related to the veteran's 
military service.  The 1998 examination for VA purposes did 
not address the etiology of the veteran's right shoulder 
disability.  The private opinion submitted by Dr. Paulting 
states that the right shoulder disability had its origin 
during the veteran's military service.  The Board notes in 
this regard that the veteran served on active duty for 
approximately 25 years, and there is no evidence of a post-
service injury to the right shoulder.  Moreover, the veteran 
has provided testimony as to continuity of symptomatology, 
which the undersigned finds credible.  There is certainly no 
objective evidence refuting the veteran's allegations of 
continuity of symptomatology.  The Board notes the RO 
erroneously stated the veteran had to provide continuity of 
treatment; a legal standard counter to 38 C.F.R. § 3.303(b).  
There is no competent medical evidence of record which is 
contrary to Dr. Paulting's finding of a service origin, and 
there is no basis upon which the Board could conclude that 
this opinion is not persuasive, since it was based on an 
accurate history and review of the veteran's file and service 
medical records.  The evidence is, at the very least, in 
equipoise regarding the veteran's right shoulder claim, and 
he is entitled to the application of the benefit of the 
doubt, see 38 U.S.C.A. § 5107(b).  Accordingly, the Board 
finds that he incurred a right shoulder disability, currently 
diagnosed as degenerative joint disease, as a result of his 
military service.  As such, service connection for a right 
shoulder disability is warranted.

B.  Service connection for a right ankle disability

The analysis for the remaining claims is much the same as the 
analysis for the right shoulder disability.  The veteran's 
service medical records do not show the existence of a 
chronic right ankle disability during service.  However, 
post-service medical records have diagnosed sprained ankles 
and degenerative joint disease/osteoarthritis of both ankles.  
Private X-rays from April 1999 show degenerative joint 
disease of the tibial talar joint of mild to moderate 
severity bilaterally.  

Regarding the etiology of the right ankle disability, 
currently diagnosed as degenerative joint disease, Dr. 
Paulting has opined that such condition had its origin during 
the veteran's active service.  As indicated above, the 
veteran served for approximately 25 years, and there is no 
indication in the evidence of record of a post-service right 
ankle injury.  The service records at least show relevant 
complaints, supporting the veteran's current allegations as 
to in-service symptoms.  Again, the veteran has provided 
testimony as to continuity of symptomatology, which the 
undersigned finds credible, and there is no objective 
evidence refuting the veteran's allegations of continuity of 
symptomatology.  There is no competent medical evidence of 
record which is contrary to Dr. Paulting's opinion, and the 
Board finds the opinion to be persuasive.    

The evidence is, at the very least, in equipoise regarding 
the veteran's right ankle claim, and he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board finds that he incurred a 
right ankle disability, currently diagnosed as degenerative 
joint disease, as a result of his military service.  As such, 
service connection for a right ankle disability is warranted.

C.  Service connection for a bilateral knee disability

As with the claims above, the veteran's service medical 
records do not show the existence of a bilateral knee 
disability during service.  However, post-service medical 
records have found sprained knees bilaterally, probable 
patellofemoral osteoarthritis, and osteoarthritis of both 
knees.  Private X-rays taken in April 1999 showed 
degenerative joint disease of the patellofemoral compartment 
which was manifested by joint space narrowing of mild 
severity in the right knee and mild to moderate severity in 
the left knee.  

Regarding the etiology of the bilateral knee disability, 
currently diagnosed as osteoarthritis, Dr. Paulting has 
opined that such condition had its origin during the 
veteran's active service.  As indicated above, the veteran 
served for approximately 25 years, and there is no indication 
in the evidence of record of a post-service injury to either 
knee.  The service records at least show relevant complaints, 
supporting the veteran's current allegations as to in-service 
symptoms.  Again, the veteran has provided testimony as to 
continuity of symptomatology, which the undersigned finds 
credible, and there is no objective evidence refuting the 
veteran's allegations of continuity of symptomatology.  There 
is no competent medical evidence of record which is contrary 
to Dr. Paulting's opinion, and thus the Board finds the 
opinion to be persuasive.    

The evidence is, at the very least, in equipoise regarding 
the veteran's bilateral knee claim, and he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board finds that he incurred a 
bilateral knee disability, currently diagnosed as 
osteoarthritis, as a result of his military service.  As 
such, service connection for a bilateral knee disability is 
warranted.


ORDER

Service connection for a right shoulder disability is 
granted.

Service connection for a right ankle disability is granted.

Service connection for a bilateral knee disability is 
granted.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



